Shearing, J.,
dissenting:
The district court heard and determined the issue of whether Dumas had effective assistance of counsel. The district court conducted an evidentiary hearing and heard several witnesses. After the hearing, the district court stated in open court that “[a]s to the psychological evidence itself, I really thought it was a very slight showing that Mr. Dumas was slightly impaired and was not particularly persuasive, especially with regard to the opinion of Dr. Jurasky.” The district court further found trial counsel’s representation of Dumas effective, including counsel’s investigation of the case and his tactical defense decisions. The district court found that there was no showing that another defense tactic would have yielded a different verdict.
The standard of review of a district court’s determinations of fact is extremely deferential. They will not be set aside unless they are clearly erroneous. Hermann Trust v. Varco-Pruden Buildings, 106 Nev. 564, 566, 796 P.2d 590, 592 (1990). The district court’s findings in this case are not clearly erroneous.
*1273This court has had no opportunity to judge the witnesses’ credibility and/or persuasiveness or to observe Dumas, and it is therefore in no position to conclude that the district court’s findings are clearly erroneous. In fact, there is ample evidence to support the district court’s findings, and these findings should not be set aside.
I would therefore affirm the decision of the district court.